 

Case 1:19-cv-06244-AJN-SDA Document 75 Filed 05/29/21 Page 1of1

THE LIDDLE LAW FIRM PLLC

1177 Avenue of the Americas USDC SDNY
5th Floor DOCUMENT

NEW YORK, N.Y. 10036 ELECTRONICALLY FILED
DOC #:

 

 

DATE FILED: _ 6/2/2021

Tel: (646) 452-7211
Fax: (646) 452-7001

EDGAR M. RIVERA
Direct Tel: (646) 452-7212
Mobile Tel: (646) 400-2249
Email: erivera@liddlelaw.com

May 29, 2021

VIA ECF

Hon. Alison J. Nathan

United States District Judge
Southern District of New York
500 Pearl St.

New York, NY 10007

Re: Danielle Joyce v. Remark Holdings, Inc. et al.
19 CV 6244

Dear Judge Nathan,

I represent Plaintiff Danielle Joyce in the above-mentioned matter. I write to request
respectfully that the Court accept Plaintiff's filing of her opposition to Defendants’ Motion for
Partial Summary Judgment as timely, despite its submission approximately 3.5 hours after the May
28, 2021 deadline. The delay was due to a number of technological issues, which I believe
stemmed from either outdated word processing software or newly discovered bugs in a template
(or both).

I also request that Court strike or otherwise remove docket number 72, Counterstatement
to 56.1 Statement, from the docket, as it was erroneously filed. Docket number 73 is the correct
Counterstatement. It is referred to as “Corrected Counterstatement” in the opposition papers.

I apologize for the inconvenience these requests may cause.

Thank you for Your Honor’s time and attention to this matter.

 

The Court accepts the Plaintiff's opposition for filing

 

 

and will treat docket number 73 as the Plaintiff's
operative Rule 56.1 counterstatement when
considering the motion. SO ORDERED. :

SO ORDERED. 6/1/2021
ce: All counsel of record (via ECF) ALISON J. NATHAN, U.S.DJ.

 

 

 
